Citation Nr: 0314905	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  01-09 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
trauma to maxillary anterior area.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a temporomandibular 
joint (TMJ) dysfunction.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neck disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a shoulder 
disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to March 
1969.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an January 2001 rating decision in 
which the RO, inter alia, denied entitlement to a compensable 
evaluations for a status post right thumb fracture and for 
trauma to the maxillary anterior area, denied service 
connection for left hand, thumb and finger injury and denied 
reopening claims for service connection for headaches, a neck 
disorder, a shoulder disorder, bilateral hearing loss and a 
TMJ, on the basis that new and material evidence had not been 
submitted.  The veteran filed a notice of disagreement in 
February 2001, only as to the issues listed on the title page 
above.  The RO issued a statement of the case in September 
2001 and the veteran filed a substantive appeal in October 
2001.  

The veteran presented testimony during a hearing before RO 
personnel in February 2002; the transcript of the hearing is 
of record.    

The Board's decision on the petitions to reopen the claims 
for TMJ dysfunction, for headaches, and for hearing loss are 
set forth below.  The petitions to reopen the claims for a 
neck disorder and for a shoulder disorder, as well as the 
issue of entitlement to a compensable rating for trauma to 
the maxillary anterior area, are addressed in the remand 
following the order portion of the decision.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the petitions to reopen the claims for 
service connection for TMJ dysfunction, for headaches, and 
for hearing loss, have been met.  

2.  In a January 1988 decision, the Board denied service 
connection for a jaw condition.  

3.  Evidence associated with the claims file since the 
January 1988 Board decision pertinent to the claim for 
service connection for a jaw condition diagnosed as TMJ 
dysfunction was not previously before agency decisionmakers, 
and is so significant that it must be considered in order to 
fairly decide the merits of that claim.  

4.  The competent evidence is in relative equipoise on the 
question of whether a TMJ dysfunction preexisted service, and 
whether a hatch accident in service caused or aggravated such 
disability.  

5.  An August 1985 Board decision denied service connection 
for headaches and for hearing loss.  

6.  Evidence associated with the claims file since the August 
1985 Board decision pertinent to the claim for service 
connection for a headache disorder was not previously before 
agency decisionmakers, and is so significant that it must be 
considered in order to fairly decide the merits of that 
claim.

7.  Although the competent medical evidence does not support 
direct service connection for a headache disorder, such 
evidence indicates that the veteran suffers from a current 
headache disorder that has been etiologically linked to 
service-connected TMJ.  

8.  Evidence associated with the claims file since the August 
1985 Board decision was not previously before agency 
decisionmakers, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for hearing loss.  


CONCLUSIONS OF LAW

1.  The January 1988 Board decision denying service 
connection for a jaw condition is final.  38 U.S.C.A. §§ 
7103, 7104 (West 2002); 38 U.S.C.A. § 20.1100 (2002).

2.  Since January 1988, new and material evidence has been 
submitted, and the requirements to reopen the claim for 
service connection for jaw disability diagnosed as TMJ 
dysfunction have been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2002).

3.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for a TMJ dysfunction have 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).

4.  The August 1985 Board decision denying service connection 
for headaches and for hearing loss is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 2002); 38 U.S.C.A. § 20.1100 (2002).

5.  Since August 1985, new and material evidence pertinent to 
the claim for service connection for a headache disorder has 
been submitted; thus, the requirements to reopen that claim 
have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001).

6.  The criteria for service connection for a headache 
disorder, secondary to service-connected TMJ dysfunction, 
have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).

7.  As the evidence associated with the claims file since the 
August 1985 decision pertinent to the claim for service 
connection for hearing loss is not new and material, the 
requirements to reopen that claim have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims currently under consideration has been 
accomplished. 

Through the August 1984 rating decision, the September 1984 
Statement of the Case, and the August 1985 and January 1988 
Board decisions, the RO and the Board advised the veteran and 
his representative of the basic laws and regulations 
governing his claims for service connection, the criteria 
necessary to reopen claims, and the bases for the denial of 
the claims.  A RO letter of March 2001 further advised the 
veteran of the changes to the law brought about by the 
passage of the VCAA.  Hence, the Board finds that they have 
been given notice of the information and evidence needed to 
substantiate the claim, and, as evidenced by various letters 
soliciting information and/or evidence (see, e.g., RO letters 
of January 1999, June 1999 and March 2001) have been afforded 
opportunities to submit such information and evidence.  
Furthermore, via various RO correspondence, to include the 
January 1999, June 1999 and March 2001 letters, which 
instructed the veteran to provide authorization to enable it 
to obtain any outstanding private medical records, and 
information to enable it to obtain any outstanding VA 
treatment records, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  

Additionally, the Board also finds that all necessary 
development has been accomplished.  The veteran provided 
testimony at a hearing in February 2002 and a copy of the 
hearing transcript was associated with the claims file.  VA 
outpatient treatment records and private outpatient treatment 
records from Robert Fields, M.D., L. Andrew Goad, D.D.S., and 
Dr. M. Jarod Doster have been associated with the claims 
file.  The veteran was afforded a VA examination in November 
2000.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claims under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.


II.  Law and Regulations Governing Finality and Petitions 
to Reopen

When the Board disallows a claim, the disallowance is final 
unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  
Otherwise, no claim based upon the same factual basis shall 
be considered.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 
20.1100.   

However, if new and material evidence has been presented or 
secured with respect to a claim that has been disallowed, the 
claim may be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the January 2000 
claim, and January 2001 denial (culminating in the current 
appeal); that version appears in the 2001 edition of Title 38 
of the Code of Federal Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

A.  TMJ Dysfunction

In June 1986, the veteran claimed entitlement to service 
connection for a jaw condition that spontaneously dislocated.  
The claim was initially denied by the RO by rating action of 
October 1986.  The veteran noted a timely appeal to the 
Board.  In January 1988, the Board determined, based upon a 
review of the service medical records and the then competent 
medical evidence of record that the veteran suffered from a 
disability of the temporomandibular joint.  However, the 
Board found that such disability was a congenital disorder 
not due to or aggravated by service.  As such, the veteran's 
appeal was denied.  

In December 1999, the veteran again claimed that his 
temporomandibular joint dysfunction was incurred in service 
or due to his service-connected maxillary disability; the 
denial of that claim culminated in the current appeal.  

Pertinent to the claim involving TMJ dysfunction, the 
evidence of record at the time of the January 1988 Board 
decision included the veteran's service medical records, and 
VA and private examination results.  The service medical 
records showed no abnormalities of the temporomandibular 
joint on the induction examination of April 1967.  However, 
in January 1968 the veteran reported a six-month history of 
jaw slippage without pain or history of trauma.  Examination 
showed a temporomandibular joint that popped-up on 
mastication.  Further examination showed a poor occlusal 
habit pattern with abnormal protrusion and resulting anterior 
displacement of the meniscus.  Spontaneous dislocation of the 
right temporomandibular joint was diagnosed.  A September 
1968 record noted that he sustained trauma to the maxillary 
anterior area.  One upper tooth was lost and several upper 
teeth were chipped.  There was no reference to the 
temporomandibular joint.  A separation examination of 
December 1968 did not note complaints or findings in 
reference to the temporomandibular joint.  

A report of VA examination in August 1986 included an opinion 
that the veteran's temporomandibular joint dysfunction was 
developmental in character.  A private outpatient report from 
March 1987 included an opinion, however, that it was 
"possible" that the veteran's temporomandibular joint 
dysfunction was the result of the accident in service in 
1968.  

The evidence associated with the claims file since January 
1988 Board decision includes VA and private outpatient 
treatment records and a report of VA examination in November 
2000.  

When seen for a VA contract dental examination in November 
2000, the veteran stated that since 1967, he had clicks and 
pops in each temporomandibular joint.  Since the injury he 
had headaches, dizziness, nosebleeds, sinus problems, 
tinnitus and frequent jaw locking.  A physical examination 
revealed internal derangement of the right and left TMJs.  
However, no opinion was offered as to the etiology of the 
condition.  

A VA treatment note of February 2001 reported that VA oral 
surgeons had opined that the veteran's TMJ pain was worsened 
by his injury to the face, mouth and teeth in service.  It 
noted that he continued to be bothered by headaches, episodic 
ringing in the ears and jaw popping.  

In a February 2001 letter from Kevin J. O'Connell, DMD, the 
Assistant Director of the Dental Support team opined that the 
veteran's TMJ condition and headaches were residuals of or 
secondary to his trauma of the maxillary anterior area.  The 
one sentence letter did not provide any additional 
information regarding the basis of the opinion.  

A February 2001 outpatient treatment record from private 
physician Robert Fields, MD, noted the veteran's reported in 
service injury to the back of his head which drove his face 
into a metal area on the hatch of a tank.  He reported that 
since that time he had lots of dental work and sustained 
injuries to his jaw.  Physical examination revealed 
significant displacement of the TMJ with some audible 
clicking.  No opinion was offered regarding the etiology of 
the TMJ disorder.  However, the examiner opined that "at 
least some" of his headache symptoms were due to his TMJ.  

In March 2001, the veteran submitted several statements from 
family and friends.  Most of the statements indicate that the 
veteran currently suffers from a TMJ problem and has suffered 
from such for many years.  A statement from the veteran's 
mother, however, related that the veteran did not have a TMJ 
condition prior to service.  She noted that she was informed 
of the trauma sustained in service in 1968 and witnessed the 
popping of his jaw and audible clicking after discharge from 
service in 1969.  

An October 2001 letter from Dr. M. Jarod Doster noted that 
the veteran was seen for TMJ dysfunction, which began and was 
treated after trauma sustained while in the armed services in 
1968.  The letter also noted that headaches, neck pain, pain 
in the face, head and cervical area were also associated with 
his TMJ dysfunction.  

In an October 2001 follow-up letter from Kevin J. O'Connell, 
DMD, the examiner noted that his statement that the veteran's 
TMJ was due to trauma sustained in the military service was 
based upon a history as related by the veteran on initial 
examination.  He further opined that joint trauma could 
manifest itself years after the initial causative episode.  

During an RO hearing in February 2002, the veteran testified 
that he initially had some jaw clicking while serving on 
active duty in May 1967 and prior to the trauma sustained in 
service in 1968.  However, further testified that the jaw 
condition was aggravated subsequent to the injury in October 
1968.  

In a June 2002 letter from Robert Fields MD, the examiner 
noted that he had reviewed records from the VA and referrals 
over the years for treatment of TMJ pain.  He noted that the 
history showed that the veteran had a significant injury to 
his jaw and mouth in 1968 when a hatch fell on top of his 
head forcing his head and jaw onto metal in front of him.  
The examiner noted that the injury caused fracture lines upon 
the jaw and loss of several teeth.  He also noted that the 
veteran complained of jaw pain and improper closure after the 
injury.  Based upon such, the examiner opined, "it was very 
likely" that chronic TMJ was secondary to the accident in 
1968.  

An August 2002 VA neurology clinic note stated that the 
veteran was currently treated for TMJ problems.  The note 
states that the veteran's current condition is directly 
result of military service and not an aggravation of a 
preexisting problem.  In an October 2002 note from the same 
VA neurologist, the examiner noted, that by history, the 
veteran had clicking of the jaw prior to the hatch injury in 
October 1968.  Nevertheless, she opined that it was 
reasonable to assume that the impact of the hatch injury 
caused impact/trauma to his TMJ.  She further opined that as 
no other clear cause of his difficulties had been identified, 
it would seem logical to associate his jaw pain and joint 
instability with the in-service injury.  

L. Andrew Goad, DDS, P.A. saw the veteran in October 2002, at 
which time he stated that his TMJ symptoms began in service 
with clicking of the jaw.  After the injury in October 1968, 
he stated that his right side TMJ popping increased in 
frequency and intensity.  The examiner opined, that based 
upon the history given, the veteran appeared to have trauma 
induced cervical and TMJ dysfunction of chronic duration.  

The Board finds that this evidence is "new" in the sense 
that it was not previously before agency decisionmakers.  The 
Board also finds that this evidence is "material" for 
purposes of reopening.  The veteran has supplied competent 
medical evidence relating the onset of his condition to 
service or to rebut earlier findings that a preexisting was 
not aggravated by an injury in service.  At the time of the 
January 1988 Board decision, there were no such opinions of 
record.  Here, these opinions are so significant that they 
must be considered to fairly decide the merits of the claim.  
The Board notes in this regard that the evidence need only 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability", even where it will not eventually convince VA 
to alter its decision.  See Hodge, 155 F.3d at 1363; 
38 C.F.R. § 3.156.  

As new and material evidence has been submitted, the criteria 
for reopening a claim for service connection for TMJ 
dysfunction have been met.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet.  App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141  (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  However, aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  Id.  

Congenital or developmental abnormalities are not "diseases 
or injuries within the meaning of applicable legislation" 
and, hence, do not constitute disability for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, service 
connection may be granted, in limited circumstances, for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury.  
See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993). 

Considering the evidence of record in light of the criteria 
noted above, the Board finds that, affording the veteran the 
benefit of the doubt, service connection for the veteran's 
temporomandibular joint dysfunction is warranted.  

As indicated above, the record includes evidence that does 
not appear to support the claim for service connection for 
TMJ dysfunction.  Service medical show complaints of clicking 
and popping of the jaw shortly after entering into service 
without an underlying injury, and the veteran concede in 
testimony before the RO that he experienced jaw symptoms 
prior to the injury in October 1968.  A service medical 
record of January 1968 reflects a diagnosis spontaneous 
dislocation of the right temporomandibular joint, although a 
separation examination report reflects no complaints or 
findings of a TMJ disorder.  The report of a VA examination 
in September 1986 includes the examiner's opinion that the 
TMJ was developmental in character and not due to an injury 
in service.  

However, the record also includes evidence that weighs in 
favor of the veteran's claim.  The June 2002 letter from 
Robert Fields MD includes that doctor's opinion, after review 
of the veteran's records, that his TMJ was "very likely" 
secondary to a hatch accident in October 1968.  Examiner L. 
Andrew Goad, DDS, P.A., in October 2002 opined, based upon 
the history given, that the veteran appeared to have trauma 
induced cervical and TMJ dysfunction of chronic duration.  
Also in support of the claim is the opinion by a VA 
neurologist to the effect that the veteran's TMJ is directly 
due to a hatch injury in service and not an aggravation of a 
preexisting condition.  

Hence, the Board finds that the competent evidence of record 
is in relative equipoise on the question of whether the 
veteran's TMJ condition preexisted service, as well as on the 
question of whether the in-service hatch injury caused or 
aggravated the veteran's TMJ.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102; see 
also, 38 U.S.C.A. § 5107(b).  Given the facts of this case, 
and affording the veteran the benefit of the doubt, the Board 
finds that the criteria for service connection for 
temporomandibular joint dysfunction are met.  

B.  A Headache Disorder

A Board decision of August 1985 denied service connection for 
headaches.  The evidence showed that headaches were first 
shown several years after service.  The Board determined that 
headaches were not causally related to residuals of trauma to 
the anterior maxillary area sustained in service.  

The veteran sought to reopen his claims in January 2000.  
Evidence submitted since the August 1985 Board decision 
includes VA and private outpatient treatment records and a 
report of VA examination.  Of such records is a February 2001 
letter from Kevin J. O'Connell, DMD to the RO in which the 
examiner opined that the veteran's headaches were residuals 
of or secondary to his trauma to the maxillary interior area.  
Without undertaking a detailed review of other evidence of 
record at this point, the Board finds such report is new and 
material, and will reopen the veteran's claim for service 
connection for a headache disorder.  As noted above, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  The evidence is new 
as it was not of record at the time of the August 1985 Board 
decision.  More importantly, it is material, as the evidence 
bears directly on the question of the etiology of the 
headache disorder.  

As new and material evidence has been submitted, the criteria 
for reopening a claim for service connection for a headache 
disorder have been met.  

During a VA contract examination in November 2000, the 
veteran reported headaches associated with his TMJ problems.  
During a February 2001 office visit with Robert Fields, M.D., 
the veteran complained of headaches and jaw pain.  The 
examiner noted that it was very possible that at least some 
of the veteran's headache symptoms may be related to his TMJ.  
An October 2001 letter from Dr. M. Jarod Doster indicated 
that the veteran complained of headaches when his jaw hurt.  
He noted that head pain was often associated with TMJ 
dysfunction.  A May 2002 letter from L. Andrew Goad, DDS 
indicates that occipital headaches are a symptom of the 
veteran's TMJ.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Such a determination requires a finding 
of a current disability that is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet.  App. 
309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141  (1992).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be granted for a "[d]isability 
which is proximately due to or the result of a service-
connected disease or injury. .. " 38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  That 
regulation has been interpreted to permit service connection 
for the degree of disability resulting from aggravation to a 
nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, regarding the issue of direct service 
connection, the credible medical evidence shows that 
headaches were not shown in service but first appeared many 
years later.  Additionally there is no competent medical 
evidence, to include neurological evidence, that a hatch 
striking the back of his head and subsequent facial injury, 
directly caused a headache disorder.  

However, the record does reflect competent medical evidence 
of a nexus between the veteran's current headache disorder 
and his TMJ disability.  For example, Dr. Fields opined that 
it was "possible" that some of the headaches were due to 
his TMJ, Dr. Doster noted that headaches were "often 
associated" with TMJ dysfunction and Dr. Goad indicated that 
occipital headaches were a residual symptom of TMJ.  Finally, 
Kevin J. O'Connell, DMD opined that the veteran's headaches 
were residuals of or secondary to his trauma to the maxillary 
interior area.  As such, and in light of the action above 
granting service connection for a TMJ disorder, the Board 
finds that the criteria for service connection a headache 
disorder, as secondary to the service-connected TMJ disorder, 
are met.  

C.  Hearing Loss

Service connection for hearing loss was denied by an August 
1984 rating decision.  The veteran filed a timely appeal to 
the Board.  Service connection was denied by a Board decision 
in August 1985.  The August 1985 Board decision is final.  
See, 38 U.S.C.A. § § 7104; 38 C.F.R. § 20.1100.  The Board 
found that left ear hearing impairment in service was acute 
and transitory and that chronic bilateral hearing loss was 
not incurred or aggravated by service.  

In April 1999, the veteran filed a claim to reopen service 
connection for bilateral hearing loss.  

Evidence submitted since the August 1985 Board decision 
includes service medical records, VA and private outpatient 
treatment records and a transcript from a February 2002 RO 
hearing.  

The service medical record submitted by the veteran is a copy 
of a June 1968 service audiogram.  This record is a duplicate 
and was of record at the time of the August 1985 Board 
decision.  Thus, the record is neither new nor material.  

Additionally, numerous private and VA outpatient treatment 
records are associated with the claims file.  However, they 
pertain to treatment of other medical conditions and do not 
show current treatment for hearing loss.  

Finally, the veteran submitted lay statements in support of 
his claim for service connection for hearing loss.  However, 
he testified at the RO hearing in February 2002 that he did 
not suffer from hearing loss in the left ear.  

In sum, this evidence is new, as it was not of record at the 
time of the August 1985 Board decision.  However, none of 
this evidence is "material" for purposes of reopening the 
claim.  The treatment records only document the veteran's 
complaints pertaining to other medical conditions.  This 
evidence includes nothing to medically indicate that the 
veteran currently suffers from unilateral or bilateral 
hearing loss or that such condition is related to military 
service.  The additional medical evidence does not bear 
directly and substantially upon the specific matter under 
consideration, and, thus, is not so significant that it must 
be considered to fairly decide the merits of the claim.  It 
is not "material" for purposes of reopening the claim.  

As regards to the veteran's statements submitted that he 
suffers from hearing loss, the Board notes that this 
statement appears to only reiterate the veteran's assertions 
advanced in connection with the prior claim; hence, such 
evidence is cumulative and not "new" for the purposes of 
reopening the claim.  In any event, the Board emphasizes 
that, as a layperson without the appropriate medical training 
and experience, the veteran is not competent to cannot 
provide a probative opinion on a medical matter, such as 
whether the currently claimed disability, in fact, exists, or 
whether there exists a medical relationship between that 
disability and service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Accordingly, where, 
as here, resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  For those reasons, 
the veteran's lay assertions are not so significant that they 
must be considered to fairly decide the merits of the claim.

In the absence of new and material evidence to reopen the 
claim for service connection for hearing loss, the petition 
to reopen must be denied, and the August 1985 Board 
determination remains final.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

Service connection for TMJ dysfunction is granted.  

Service connection for a headache disorder, secondary to TMJ 
dysfunction, is granted.  

As new and material evidence to reopen the claim for service 
connection for hearing loss has not been presented, the 
appeal as to that issue is denied.   


REMAND

The veteran claims entitlement to an increased rating for his 
residuals of trauma to the maxillary anterior area and has 
moved to reopen claims of service connection for neck and 
shoulder disorders.  

A review of the claims file reveals that the RO last 
considered the issues in January 2003, at which time it 
issued a supplemental statement of the case (SSOC).  

In March 2003, the veteran's Congressional Representative 
forwarded additional evidence to the Board.  In April 2003, 
the veteran's service representative submitted additional 
evidence to the Board.  The evidence submitted pertains 
directly to the veteran's claim for an increased rating for 
residuals of trauma to his anterior maxillary disability.  
Additionally, the evidence is potentially applicable to the 
veteran's claim to reopen service connection for a neck and a 
shoulder disorder.  The evidence does not include a waiver of 
initial consideration of the evidence by the RO.  

The Board notes that its rules of practice historically 
permitted the Board to consider, in the first instance, 
additional evidence submitted by a claimant to the Board, 
within 90 days of the certification of the appeal, if the 
appellant waived initial consideration of such evidence by 
the relevant first-tier adjudicator.  See 38 C.F.R. § 
20.1304(c) (2001).  However, the provision relating to 
waivers was removed from section 20.1304(c) at the same time 
38 C.F.R. § 19.9 was revised to provide for the Board's 
development and consideration of additional evidence.  See 67 
Fed. Reg. 3099, 3105 (2002).  The provision of 38 C.F.R. § 
19.9, essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO, has recently been held to 
be invalid.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In that 
decision, the Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because "in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allows the 
Board to consider additional evidence without having to 
remand the case to the [agency of original jurisdiction] for 
initial consideration and without having to obtain the 
appellant's waiver."  Thus, while section 20.1304 remains 
valid, clearly, the Board's practice of considering 
additional evidence, in the first instance, without a waiver 
of RO jurisdiction, has been called into question by the 
Federal Circuit's decision.  

In view of the above, and to avoid any prejudice to the 
veteran (see Bernard v. Brown, 4 Vet. App. 384 (1995)), the 
issues concerning an increased rating for trauma to the 
maxillary anterior area and claims to reopen service 
connection for neck and shoulder disorders must be returned 
to the RO for consideration of the claims in light of all 
additional evidence added to the record since the January 
2003 supplemental statement of the case.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims remaining on appeal.  

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  After ensuring that all notification 
and/or development action warranted by 
the VCAA has been accomplished, the RO 
should readjudicate the claim for an 
increased rating for trauma to the 
maxillary anterior area and claims to 
reopen service connection for a neck and 
shoulder disorder in light of all 
pertinent evidence (to specifically 
include all evidence added to the file 
since the January 2003 SSOC) and legal 
authority.  The RO must provide full 
reasons and bases for its determinations.

2.  If any benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC and afford them the 
appropriate period of time for written or 
other response thereto before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


